sDETAILED ACTION

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 10/22/2020 was considered by the examiner. 

Response to Amendment
	In view of the arguments directed to Claims 23-40, the previous prior art rejections directed to the claims are maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23, 26, 29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JPH 09-243284 (Kaoru).
In regards to Claims 23, 26, 29, and 32, Kaoru teaches a reaction tube (¶1) that has high heat exchange performance due to protrusions formed on the inner surface of the tube wall (¶1).  Kaoru teaches that the protrusion and underlying layer can be efficiently formed as a bead overlaying layer by, for example, plasma powder welding (¶6).  Kaoru further teaches that for n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
The compositional ranges of the instant application (Claims 1-4) and Kaoru (¶¶7-23) regarding the projection alloy are delineated in Table 1 below:

Table 1
Alloy Constituent
Instant Application (Claims 23, 29 and 32), mass %
JPH 09-243284 (Kaoru), (¶¶7-23), mass %
C
0.2 to 0.6
0.1 to 0.6 (pref. 0.4 to 0.5)
Si
>0 to 1.0
4.0 or less
Mn
>0 to 0.6
5.0 or less
Cr
25 to 35
20.0 to 50.0 (pref. 20.0 to 40.0)
Ni
35 to 50
30.0 to 50.0
Nb
0.5 to 2.0
4.0 or less (pref. 0.5 to 2.0)
Al
3.0 to 6.0
4.0 or less
Y
0.005 to 0.05
1.0 or less
Fe
Balance
Balance
REM
0.01 to 0.20
0.5 or less
W
>0 to 2.0
10.0 or less (pref. 0.5 to 6.0)
Mo
>0 to 1.0
5.0 or less (pref. 0.3 to 1.5)
Ti and/or
Zr
>0 to 0.5
1.0 or less (pref. 0.05 to 0.2)

>0 to 0.5
1.0 or less (pref. 0.05 to 0.2)
Hf
>0 to 0.5
1.0 or less



Since Kaoru teaches that the heat-resistant alloy and the like may also be used as a tube material (¶25), the compositional range of the tube main body would be made of a Nb content of more than 0 mass% to 1.0 mass% or less, where the amount of Nb in the projection is at least two times the amount of the Nb contained in the body.  Additionally, given the similarity in tube and projection composition, Kaoru teaches a Ni content that overlaps with the claimed range of n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Kaoru teaches that Nb combines with NbC to increase high temperature strength (¶19); one of ordinary skill in the art would have been motivated by the desire and expectation of improving the mechanical properties of the functional projections within the inner surface in order to improve performance and durability.  

Claims 23-40 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JPH 09-243284 (Kaoru) in view of United States Patent Application Publication No. US 2011/0318593 (Takahashi).
In regards to Claim 5, Kaoru teaches a reaction tube (¶1) that has high heat exchange performance due to protrusions formed on the inner surface of the tube wall (¶1).  Kaoru teaches that the protrusion and underlying layer can be efficiently formed as a bead overlaying layer by, for example, plasma powder welding (¶6).  Kaoru further teaches that for the material type of the metal pipe on which protrusions are formed, various alloys having required heat resistance characteristics are applied (¶25) – corresponding to a reaction tube provided with an inner surface projection that has a projection that is overlay welded on an inner surface of the main tube body, the tube main body being made of a heat-resistant alloy, where the projection is made of the alloy for overlay welding according to Claim 1.  Kaoru teaches that projections formed on the internal surface of a reaction pipe for manufacturing ethylene are formed of an alloy n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
The compositional ranges of the instant application (Claims 1-4) and Kaoru (¶¶7-23) regarding the projection alloy are delineated in Table 2 below:

Table 2
Alloy Constituent
Instant Application (Claims 23 and 29-34), mass %
JPH 09-243284 (Kaoru), (¶¶7-23), mass %
C
0.2 to 0.6
0.1 to 0.6 (pref. 0.4 to 0.5)
Si
>0 to 1.0
4.0 or less
Mn
>0 to 0.6
5.0 or less
Cr
25 to 35
20.0 to 50.0 (pref. 20.0 to 40.0)
Ni
35 to 50
30.0 to 50.0
Nb
0.5 to 2.0
4.0 or less (pref. 0.5 to 2.0)
Al
3.0 to 6.0
4.0 or less
Y
0.005 to 0.05
1.0 or less
Fe
Balance
Balance
REM
0.01 to 0.20
0.5 or less
W
>0 to 2.0
10.0 or less (pref. 0.5 to 6.0)
Mo
>0 to 1.0
5.0 or less (pref. 0.3 to 1.5)
Ti and/or
Zr
>0 to 0.5
1.0 or less (pref. 0.05 to 0.2)

>0 to 0.5
1.0 or less (pref. 0.05 to 0.2)
Hf
>0 to 0.5
1.0 or less


However, Kaoru does not explicitly teach that the main body contains Al in an amount of 2.0 mass% or more wherein the Al amount is higher in the projection than tube body or the inner surface of the main tube body provided with an aluminum barrier layer containing an Al oxide (instant Claims 35-40), Nb in an amount of more than 0 mass % to 1.0 mass% or less (instant Claim 23), Ni within the tube main body in an amount of 29 mass% to 37 mass% (instant Claims 26-28), or that the amount of Nb contained in the projection is at least 5 and 9.77 times the amount of Nb in the tube main body (instant Claims 24-25).
In the same field of metallic heat-resistant alloys for reactor tubes, Takahashi teaches a heat-resistant alloy having excellent strength at high temperatures that is favorable used for heat-resistant-castings such as reactor tubes for producing ethylene, which are exposed to high temperature atmosphere for a prolonged period of time (¶2).  In particular, Takahashi teaches a heat-resistant alloy comprising of, in mass percent, 0.05 to 0.7% of C, over 0% to up to 2.5% of n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Takahashi teaches that aluminum is an element effective for improvements in carburization resistance and anti-coking properties; preferably, the aluminum content is 2.5 to 3.8 mass % (¶36).  Takahashi further teaches that Nb is an element which readily forms carbides and functions to give improved creep rupture strength (¶45).  Takahashi discloses that the product of the invention has high strength in high temperatures (¶18).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the heat-resistant alloy as taught by Takahashi, within the reaction tube main body of Kaoru.  One skilled in the art would have been motivated by the desire and expectation of ensuring high strength at high temperatures and using a material favorable for heat-resistant-casings such as reactor tubes for producing ethylene, as taught by Takahashi, within the reaction tube of Kaoru, in order to improve the mechanical properties and performance during high-temperature use of the reaction tube.
n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Takahashi also teaches that Nb is an element which readily forms carbides and functions to give improved creep rupture strength (¶45), but an excess use can result in reduced ductility and spalling resistance (¶46).  Kaoru similarly teaches that high temperature strength is provided with the addition of Nb in 4.0 mass% or less; one of ordinary skill in the art would have found it obvious to have optimized the relative amounts of Nb to 2 times, 5 times, and 9.77 times more (instant Claims 24-26) within the projections and body in order to improve performance and mechanical durability, especially given that Kaoru teaches much larger values for Nb as compared to Takahashi.  It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as the amount of Nb via routine experimentation in the absence of a showing of criticality.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

In regards to Claims 38-40, Takahashi teaches that a barrier layer is formed at a surface of the cast body to be brought into contact with the high temperature atmosphere, where the barrier layer comprises Al2O3, which effectively prevents oxygen, carbon, nitrogen, etc. from penetrating inside the cast body during use in the high temperature atmosphere (¶19) – corresponding to the inner surface of the tube main body having an alumina barrier layer containing an Al oxide (instant Claims 20-22).  Takahashi further teaches that Al is essential for producing an alumina layer over the surface of the cast body; thus, at least 2% of Al should be present (¶36).  Although Takahashi nor Kaoru explicitly teach that the surface of the projection of the reaction tube has an alumina barrier layer containing an Al oxide, Examiner notes that this feature would be inherent of the reaction tube with an inner surface projection taught by Kaoru in view of Takahashi, which is structurally and compositionally equivalent to that of the instant application.  

There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP, 2112, II. Where applicant claims a composition in terms of function, property, or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. MPEP 2112, III. This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property, or characteristic. Id. 
The fact that a certain result or characteristic may occur or be present is not sufficient to establish the inherency of that result or characteristic. In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. MPEP 2112, IV. The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his or her claimed product. MPEP 2112, V. Whether based on inherency under 35 U.S.C 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden is the same. Id. 
Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. A prima Id. 
Kaoru in view of Takahashi set forth a product that appears to have the same structure, including the composition of the inner surface projection, composition of the main tube body, and concentration differences in terms of Al and Nb between the projection and the tube main body, as well as the structural configuration of the reaction tube, as set forth in the instant application.  Takahashi teaches that an aluminum content of at least 2 mass % is essential for ensuring the formation of alumina over the surface of the body (¶36), and that the alumina layer can be formed by machining and heat treating the body (¶17).  Additionally, the instant application discloses that in order that the overlay welded projections exhibit the ability of stably forming and regenerating the alumina barrier layer, the alloy for overlay welding contains Al in an amount of 3.0 mass % or more (¶37); it also discloses that it is possible to form an alumina barrier layer containing an Al oxide on the inner surface of the tube main body through heat treatment (¶25).  Thus, the reaction tube provided with an inner surface projection taught by Kaoru in view of Takahashi would inherently have an alumina barrier layer containing an Al oxide on both the inner surface of the tube main body as well as the surface of the projection, particularly having undergone an equivalent heat treatment, as taught by Takahashi (¶17).  Therefore, since the reaction tube with an inner surface projection taught by Kaoru in view of Takahashi is structurally and compositionally equivalent to that of the instant application, an alumina barrier layer containing an Al oxide would inherently form on the inner surface of the tube main body and the surface of the projection.

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
Applicant argues that there is no Kaoru that suggests that the Nb content is 0 mass% to 1.0 mass%, and instead teaches 4.0 mass% or less, and preferably from 0.5 to 2.0 mass%, nor that there is no suggestion in Kaoru to modify the amount of Nb in the projection to two times the amount in the body (Applicant’s Arguments, Pages 7-8).  Applicant further argues that in an exemplary embodiment, when Kaoru discloses an alloy composition having a Nb content within the claimed range, the content of the other components are outside the corresponding ranges as claimed (Page 7).
In regards to Applicant’s arguments, Examiner notes that it is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  The Nb content disclosed by Kaoru overlaps with that of the claimed range, and Applicant has not provided sufficient evidence on the record to show that the Nb content as claimed is a critical range.  Regarding Applicant’s arguments on the exemplary embodiment of Kaoru containing constituents falling outside of the claimed range, Examiner notes that the use of patents as references is not limited to what patentees describe as their own inventions or to the problems with which they are concerned.  MPEP 2123.  They are part of the literature of the art, relevant for all they contain.  Id.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred Id.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  Id.  The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.  Id.  
As set forth in the previous Response to Arguments, Examiner notes that Kaoru teaches that Nb content increases high temperature strength; one of ordinary skill in the art would have been motivated by the desire and expectation of increasing and optimizing the Nb content within the projections to be higher than that of the body, especially given that it is a protruding structure more highly exposed to high temperature per surface area.  
Therefore, Applicant’s argument is not persuasive.

Applicant argues that Takahashi provides a cast body without projections, and does not contemplate the formation of a projection on the inner surface of the tube, and thus there would not have been a motivation of ordinary skill in the art to combine the references of Takahashi and Kaoru, as Takahashi discloses a cast body composed of a heat-resistant alloy and a barrier layer applied thereto, wherein in Kaoru, the projections on the inner wall surface improve heat transfer performance (Page 9).  Applicant further argues that there would be no motivation to modify the surface of the inner layer of the cast body in Kaoru with a heat resistant alloy that does not serve as the surface of the inner layer in Takahashi (Page 10), and in fact, Takahashi’s mapping is misleading, when it is directed to applying a protective barrier layer over the heat resistant alloy (Page 10).

Applicant has not provided sufficient evidence on the record, for example data or a declaration, to show that the product of Kaoru in view of Takahashi would not necessarily result in the claimed properties and features as claimed.  
Therefore, Applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

 /Daniel J. Schleis/Primary Examiner, Art Unit 1784